Citation Nr: 1524531	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-22 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for right knee injury. 

2.  Entitlement to service connection for left knee injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to February 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO, inter alia, denied service connection for claimed injury to the right knee and injury to the left knee.  In December 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013.  

Pursuant to his request, the Veteran was scheduled for a Board video-conference hearing before the undersigned Veterans Law Judge in May 2015.  However, on the date of the hearing, notice was received that the Veteran wished to withdraw the appeal.  Hence, the hearing was canceled, and the matters on appeal are being formally dismissed, below.

This appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA and claims processing system.  


FINDING OF FACT

In a May 2015 statement, submitted by the Veteran's representative prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw from appeal the claims of entitlement to service connection for right knee injury and left knee injury.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claims of entitlement to service connection for right knee injury and for left knee injury are met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a May 2015 statement submitted by his representative, the Veteran withdrew from appeal the claims of entitlement to service connection for right knee injury and for left knee injury.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


